     Case 1:20-cv-00528-NONE-BAM Document 20 Filed 12/07/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES LEOS,                                        No. 1:20-cv-00528-NONE-BAM (PC)
12                       Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS REGARDING
13            v.                                         DISMISSAL OF CERTAIN CLAIMS
14    SHERMAN, et al.,                                   (Doc. No. 19)
15                       Defendants.
16

17          Plaintiff James Leos is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action pursuant to 42 U.S.C. § 1983.

19          On August 13, 2020, the assigned magistrate judge screened plaintiff’s complaint and

20   found that plaintiff stated a cognizable claim for unconstitutional conditions of confinement in

21   violation of the Eighth Amendment against Defendants Sherman and Milan, but failed to state

22   any other cognizable claims for relief. The magistrate judge ordered plaintiff to either file a first

23   amended complaint or notify the court of his willingness to proceed only on the cognizable

24   claims. (Doc. No. 14.) Following an extension of time, on October 19, 2020, plaintiff notified

25   the court of his willingness to proceed on the cognizable claims identified by the court. (Doc. No.

26   18.)

27          Accordingly, on October 23, 2020, the magistrate judge issued findings and

28   recommendations recommending that this action proceed on plaintiff’s complaint against
                                                         1
     Case 1:20-cv-00528-NONE-BAM Document 20 Filed 12/07/20 Page 2 of 2


 1   defendants Sherman and Milan for unconstitutional conditions of confinement in violation of the

 2   Eighth Amendment. (Doc. No. 19.) The magistrate judge further recommended that all other

 3   claims be dismissed from this action based on plaintiff’s failure to state claims upon which relief

 4   may be granted. (Id.) The findings and recommendations were served on plaintiff and contained

 5   notice that any objections were to be filed within fourteen (14) days after service. (Id. at 9–10.)

 6   No objections have been filed, and the deadline to do so has expired.

 7          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 8   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 9   and recommendations to be supported by the record and by proper analysis.

10          Accordingly,

11          1. The findings and recommendations issued on October 23, 2020, (Doc. No. 19), are

12               adopted in full;

13          2. This action shall proceed on plaintiff’s complaint, filed April 14, 2020, (Doc. No. 1),

14               against defendants Sherman and Milan for unconstitutional conditions of confinement

15               in violation of the Eighth Amendment;

16          3. All other claims are dismissed from this action for failure to state a claim upon which

17               relief may be granted; and

18          4. This action is referred back to the magistrate judge for proceedings consistent with this

19               order.

20
     IT IS SO ORDERED.
21

22      Dated:     December 4, 2020
                                                        UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
                                                        2
